             Case 5:20-cv-06339-JLS Document 1 Filed 12/14/20 Page 1 of 7




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

                                             :
Ryan Todd,                                   :
                                               Civil Action No.: ______
                                             :
                    Plaintiff,               :
        v.                                   :
                                             :
Convergent Outsourcing, Inc.; and DOES 1-10, :
                                               COMPLAINT
inclusive,                                   :
                                             :
                    Defendants.              :
                                             :

        For this Complaint, the Plaintiff, Ryan Todd, by undersigned counsel, states as follows:


                                         JURISDICTION

        1.      This action arises out of Defendants’ repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and the invasions of Plaintiff’s

personal privacy by the Defendant and its agents in their illegal efforts to collect a consumer

debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Ryan Todd (“Plaintiff”), is an adult individual residing in Lancaster,

Pennsylvania, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      The Defendant, Convergent Outsourcing, Inc. (“Convergent”), is a Washington

business entity with an address of 800 SW 39th Street, Renton, Washington 98057, operating as

a collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).
             Case 5:20-cv-06339-JLS Document 1 Filed 12/14/20 Page 2 of 7




       6.       Does 1-10 (the “Collectors”) are individual collectors employed by Convergent

and whose identities are currently unknown to the Plaintiff. One or more of the Collectors may

be joined as parties once their identities are disclosed through discovery.

       7.       Convergent at all times acted by and through one or more of the Collectors.

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

   A. The Debt

       8.       A financial obligation in (the “Debt”) was allegedly incurred to an original

creditor (the “Creditor”).

       9.       The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under 15

U.S.C. § 1692a(5).

       10.      The Debt was purchased, assigned or transferred to Convergent for collection, or

Convergent was employed by the Creditor to collect the Debt.

       11.      The Defendants attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

   B. Convergent Engages in Harassment and Abusive Tactics

       12.      Within the last year, Convergent called Plaintiff in an attempt to collect the Debt

from a person other than Plaintiff (the “Debtor”).

       13.      In early June 2020, Plaintiff told Convergent that the Debtor could not be reached

at his number and requested that the calls cease.

       14.      Nevertheless, Convergent continued to call Plaintiff in an attempt to collect the

Debt, causing inconvenience and frustration.
              Case 5:20-cv-06339-JLS Document 1 Filed 12/14/20 Page 3 of 7




   C. Plaintiff Suffered Actual Damages

        15.       The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendants’ unlawful conduct.

        16.       As a direct consequence of the Defendants’ acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                               COUNT I

                    VIOLATIONS OF THE FDCPA15 U.S.C. § 1692, ET SEQ.

        17.       The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

        18.       The Defendants’ conduct violated 15 U.S.C. § 1692b(1) in that Defendants

contacted third parties for purposes other than to confirm or correct location information.

        19.       The Defendants’ conduct violated 15 U.S.C. § 1692d in that Defendants engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

        20.       The Defendants’ conduct violated 15 U.S.C. § 1692b(3) in that Defendants

contacted third parties in regards to the Plaintiff’s debt on numerous occasions, without being

asked to do so.

        21.       The Defendants’ conduct violated 15 U.S.C. § 1692d(5) in that Defendants caused

a phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the intent to

annoy and harass.

        22.       The Defendants’ conduct violated 15 U.S.C. § 1692e in that Defendants used

false, deceptive, or misleading representation or means in connection with the collection of a

debt.
                Case 5:20-cv-06339-JLS Document 1 Filed 12/14/20 Page 4 of 7




          23.      The Defendants’ conduct violated 15 U.S.C. § 1692e(10) in that Defendants

employed false and deceptive means to collect a debt.

          24.      The Defendants’ conduct violated 15 U.S.C. § 1692f in that Defendants used

unfair andunconscionable means to collect a debt.

          25.      The foregoing acts and omissions of the Defendants constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

          26.      The Plaintiff is entitled to damages as a result of Defendants’ violations.

                                                COUNT II

           VIOLATIONS OF THE PENNSYLVANIA FAIR CREDIT EXTENSION
                    UNIFORMITY ACT, 73 P.S. § 2270, ET SEQ.

          27.      The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

          28.      The Plaintiff is a “consumer,” as defined in 73 P.S. § 2270.3.

          29.      The Defendants are each individually a “debt collector” as defined in 73 P.S. §

2270.3.

          30.      The Defendants violated provisions of the Fair Debt Collection Practices Act, 15

U.S.C. § 1692, et seq., which constitutes an unfair or deceptive practice under 73 P.S. §

2270.4(a).

          31.      The Plaintiff is entitled to damages as a result of the Defendants’ violations.

                                               COUNT III

                  INVASION OF PRIVACY BY INTRUSION UPON SECLUSION

          32.      The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.
             Case 5:20-cv-06339-JLS Document 1 Filed 12/14/20 Page 5 of 7




       33.      The Restatement of Torts, Second, § 652(b) defines intrusion upon seclusion as,

“One who intentionally intrudes…upon the solitude or seclusion of another, or his private affairs

or concerns, is subject to liability to the other for invasion of privacy, if the intrusion would be

highly offensive to a reasonable person.”

       34.      Pennsylvania further recognizes the Plaintiff’s right to be free from invasions of

privacy, thus the Defendants violated Pennsylvania state law.

       35.      The Defendants intentionally intruded upon Plaintiff’s right to privacy by

continually harassing Plaintiff with the above referenced telephone calls.

       36.      The telephone calls made by the Defendants to Plaintiff were so persistent and

repeated with such frequency as to be considered, “hounding the plaintiff,” and, “a substantial

burden to her existence,” thus satisfying the Restatement of Torts, Second, § 652(b) requirement

for an invasion of privacy.

       37.      The conduct of the Defendants in engaging in the illegal collection activities

resulted in multiple invasions of privacy in such a way as would be considered highly offensive

to a reasonable person.

       38.      As a result of the intrusions and invasions, the Plaintiff is entitled to actual

damages in an amount to be determined at trial from the Defendants.

       39.      All acts of the Defendants and its agents were committed with malice, intent,

wantonness, and recklessness, and as such, the Defendantsare subject to punitive damages.

                                             COUNT IV

     VIOLATIONS OF THE PENNSYLVANIA UNFAIR TRADE PRACTICES AND
            CONSUMER PROTECTION LAW, 73 P.S. § 201-1, ET SEQ.

       40.      The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.
             Case 5:20-cv-06339-JLS Document 1 Filed 12/14/20 Page 6 of 7




       41.      The Defendants’ violations of the Pennsylvania Fair Credit Extension Uniformity

Act constitute per se violations under the Pennsylvania Unfair Trade Practices and Consumer

Protection Law.

       42.      The Defendants’ acts were done with malicious, intentional, willful, reckless,

wanton and negligent disregard for Plaintiff’s rights under the law.

       43.      As a result of the Defendants’ violations, the Plaintiff has suffered ascertainable

losses entitling the Plaintiff to actual, statutory and treble damages.

                                      PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against the Defendants:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendants;

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A)

                       against the Defendants;

                   3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

                       1692k(a)(3) and 73 P.S. § 2270.5 against the Defendants;

                   4. Statutory damages pursuant to 73 P.S. § 2270.5(c);

                   5. Actual damages pursuant to 73 P.S. § 201-9.2(a);

                   6. Statutory damages pursuant to 73 P.S. § 201-9.2(a);

                   7. Treble damages pursuant to 73 P.S. § 201-9.2(a);

                   8. Actual damages from the Defendants for all damages including emotional

                       distress suffered as a result of the intentional, reckless, and/or negligent

                       FDCPA violations and intentional, reckless, and/or negligent invasions of

                       privacy in an amount to be determined at trial for the Plaintiff;

                   9. Punitive damages; and
         Case 5:20-cv-06339-JLS Document 1 Filed 12/14/20 Page 7 of 7




                10. Such other and further relief as may be just and proper.

                    TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: December 7, 2020

                                           Respectfully submitted,

                                           By /s/ Sergei Lemberg

                                           Sergei Lemberg, Esq.
                                           Bar #317359
                                           LEMBERG LAW, L.L.C.
                                           43 Danbury Road, 3rd Floor
                                           Wilton, CT 06897
                                           Telephone: (203) 653-2250
                                           Facsimile: (203) 653-3424
                                           E-mail: slemberg@lemberglaw.com
                                           Attorneys for Plaintiff
